EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
For claim 15, line 1, please delete -15. The process of claim 16- at beginning of the line 1, and insert -16. The process of claim 15- at beginning of the line 1
For claim 16, line 1, please delete -16. A process- at beginning of the line 1, and insert -15. A process - at beginning of the line 1
For claim 17, line 1, please delete -17. The process of claim 16- at beginning of the line 1, and insert -17. The process of claim 15- at beginning of the line 1
For claim 18, line 1, please delete -18. The process of claim 16- at beginning of the line 1, and insert -18. The process of claim 15- at beginning of the line 1

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824